Citation Nr: 0417074	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  95-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for nasopharyngeal cancer, 
to include as due to exposure to herbicides in service, for 
purposes of accrued benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.  
He died in August 1994.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appellant testified before the undersigned at a Travel 
Board hearing in June 2000.  A transcript of the hearing has 
been associated with the claims folder.  

The case returns to the Board following remands to the RO in 
August 1997 and February 2001.  

The Board notes that those remands included instructions to 
clarify the appellant's representation.  The record shows 
that the appellant appointed Vietnam Veterans of America 
(VVA) as her representative in 1995.  In December 1996, VVA 
submitted to the Board a motion to withdraw its 
representation of the appellant.  The Board granted that 
motion in June 1997.  Thereafter, the appellant was given the 
opportunity on multiple occasions to appoint another 
representative to assist her with her claim.  Currently, 
there is no valid power of attorney in favor of a veterans 
service organization or other representative.  Therefore, the 
Board assumes that she wishes to proceed without 
representation.  

In addition, the Board notes that some private evidence 
submitted by the appellant in June 2003 is written in 
Spanish.  Normally, all evidence of record in a foreign 
language requires translation prior to appellate review.  
However, the evidence in question was not in the claims file 
at the time of the veteran's death.  Therefore, the law with 
respect to claims for accrued benefits prohibits 
consideration of that evidence.  Accordingly, the Board finds 
that any error in proceeding to adjudicate the appeal without 
translating the documents in question is harmless.  See 
38 C.F.R. § 20.1102 (2003).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The record at the time of the veteran's death discloses 
no competent evidence of a nexus between his nasopharyngeal 
cancer and his period of active duty service, and no 
competent opinion or basis for presuming that the 
nasopharyngeal cancer was incurred in service. 


CONCLUSION OF LAW

Service connection for nasopharyngeal cancer, to include as 
due to exposure to herbicides in service, for purposes of 
accrued benefits is not established.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in letters dated in February 2002 and May 2002, the 
RO advised the appellant of the notice and assistance 
provisions of the VCAA, including an explanation of the 
evidence or information needed to substantiate the claim and 
of the respective responsibilities of the parties to secure 
or provide such evidence or information.  In addition, the 
January 2003 supplemental statement of the case includes the 
text of the relevant regulation implementing the pertinent 
VCAA provisions.  Accordingly, the Board finds that the RO 
has provided the appellant with all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the RO received and adjudicated 
the appellant's claim in 1994, many years before the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  VA believes that this decision is incorrect as 
it applies to cases where the initial decision was made prior 
to the enactment of the VCAA and is pursuing further judicial 
review on this matter.  In any event, as the Board has 
already determined that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 
7, 2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters to the 
appellant do not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  The letters specifically identified certain 
evidence that the RO would secure.  They also asked the 
appellant to identify any other private, VA, or military 
medical treatment the veteran had for his nasopharyngeal 
cancer.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Moreover, the Board emphasizes that, by law, 
evidence to be considered is limited to evidence on file at 
the time of the veteran's death, such that any notice or 
request for evidence not on file at the time of death offers 
no benefit to the appellant.  See Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (declining to remand where "strict 
adherence" to technical requirements would result in 
additional burdens imposed on VA with no benefit flowing to 
the claimant).  The Board finds no indication of defective 
notice that is prejudicial to the appellant, such that 
proceeding to evaluate the appeal, if defect can be found, is 
harmless error.

With respect to the duty to assist, the Board emphasizes that 
assistance in the case of a claim for accrued benefits is 
limited by law, which restricts consideration to evidence on 
file at the date of the veteran's death.  However, the RO has 
obtained the veteran's VA medical records, which include the 
records of his terminal hospitalization in 1994.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (as of July 21, 1992, VA is 
charged with constructive, if not actual, knowledge of 
evidence generated by VA).  The RO also secured a medical 
opinion.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Although the appellant did supply releases to obtain medical 
records for several private medical providers, there is no 
indication that the RO attempted to obtain evidence from 
those providers.  However, as such evidence would not have 
been of record at the time of the veteran's death, the Board 
is precluded by law from considering such evidence, such that 
efforts to secure the records would offer no benefit to the 
appellant.  See Soyini, supra.  

Finally, the Board is also satisfied as to compliance with 
its instructions from the Board's remands.  See Stegall, 
supra.  Again, the Board emphasizes that in a claim for 
accrued benefits, evidence for consideration is limited to 
evidence on file at the date of death.  Therefore, any 
failure to comply with a Board's remand instruction that 
would have resulted in obtaining evidence not on file at the 
time of the veteran's death is harmless error. Id. at 271 
(citing 38 U.S.C.A. § 7261(b)) ("Court shall take due 
account of the rule of prejudicial error").  

Analysis

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors as provided by law.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2003).  
The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death; that is, the survivor cannot receive 
any such attributed benefit that the veteran could not have 
received upon proper application therefor.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including malignant tumors).  

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran who served 
in Vietnam from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed to herbicides during such service, absent 
affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The following 
diseases are associated with herbicide exposure for purposes 
of the presumption: chloracne or other acneform disease 
consistent with chloracne, Type II diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and 
certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e); 68 Fed. Reg. 59,540 (Oct. 16, 2003) 
(amending 38 C.F.R. § 3.309(e)).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran submitted a claim for service connection for 
disability claimed as neck cancer in July 1994.  It remained 
unadjudicated at the time of his death.  The appellant now 
seeks service connection for the disability for accrued 
benefits purposes.  	

In this case, the evidence on file at the date of the 
veteran's death consists of his DD Form 214 and VA medical 
records.  The service record indicated that the veteran had 
service in Vietnam.  VA medical records showed that the 
veteran was evaluated in 1993 for right-sided neck mass, 
which was ultimately diagnosed as squamous cell carcinoma of 
the nasopharynx.  He underwent radiation and chemotherapy, 
but developed problems breathing and swallowing due to the 
tumor.  The veteran was hospitalized for respiratory distress 
in July 1994.  He died in August 1994, while still in the 
hospital.     

Considering this evidence, the Board finds that service 
connection for nasopharyngeal cancer is not established.  
First, nasopharyngeal cancer is not among the diseases 
associated with herbicide exposure for purposes of 
presumptive service connection.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e); 68 Fed. Reg. 59,540 (Oct. 16, 2003) 
(amending 38 C.F.R. § 3.309(e)).  In fact, VA has 
specifically determined that presumptive service connection 
based on herbicide exposure during Vietnam service is not 
warranted for nasopharyngeal cancer.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  In addition, the malignancy was not shown or 
diagnosed until 1993, many years after the veteran's 
separation from service, such that the presumption of in-
service incurrence for chronic disease is not in order.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Moreover, 
the VA medical records offer no evidence or opinion that 
otherwise relates the nasopharyngeal cancer to the veteran's 
period of active service.  Evidence of such a nexus is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353.  The Board notes that admission notes 
reflect that the veteran had Vietnam service.  However, the 
records offer no other information as to any relationship 
that service may have to the nasopharyngeal cancer.  See 
generally LeShore v. Brown, 8 Vet. App. 406 (1995) (history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence).

Finally, it is observed that in November 2002, the RO 
obtained a VA record review and medical opinion.  The opinion 
noted that the initial diagnosis of the nasopharyngeal cancer 
was in September 1993, that the primary site of the cancer 
was the nasopharynx, and that there was no evidence that the 
veteran had cancer of the lung, bronchus, larynx, or trachea.  
It added that there was nothing to indicate that the cancer 
had a relationship to any disease or injury during active 
duty.  Although the opinion included references to and copies 
of studies concerning herbicide exposure, it otherwise merely 
interprets the evidence of record.  This opinion 
affirmatively states that the medical evidence shows no 
respiratory cancer (i.e., cancer of the lung, bronchus, 
larynx, or trachea) and no relationship between the cancer 
and the veteran's active service.  Thus, absent any competent 
basis in the record at the time of the veteran's death to 
award service connection for nasopharyngeal cancer, the 
appeal must be denied.     


ORDER

Service connection for nasopharyngeal cancer, to include as 
due to exposure to herbicides in service, for purposes of 
accrued benefits is denied.  




	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



